DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
This office action is in response to the RCE filed on 7/1/2021.  Claims 1-18 remain pending with claims 1 and 10 have been amended.                     

Drawings
The objection to drawings filed on 4/1/2021 is withdrawn due to the corrected drawings filed on 5/3/2021.  The drawings filed on 5/3/2021 are acceptable to the Examiner.                   

Response to Arguments
Applicant's arguments filed 7/1/2021 have been fully considered but they are not persuasive.                
In the remarks, Applicant made four main arguments.                     
a)  The first argument:  In this regard, the sequence of stacking as taught by Ahn is window substrate 65, touch panel 53, and the display panel 30 (the light-emitting layer).  This is different from what is required in claims 1 and 10 that “the touch panel is stacked on one side of the light-emitting layer facing away the array substrate”.  In the teaching of Ahn, as particularly clear from FIG. 2 of Ahn, the touch panel is arranged between the light-emitting layer and the array substrate.  Based on Examiner’s interpretation, the spatial arrangement of the array substrate, the light-emitting layer, and the touch panel as taught by Ahn is different from this invention.                  
This argument is not persuasive.  Not only the touch panel 53 is arranged between the light-emitting layer of the display panel 31 and the array substrate 65, but also that, the touch panel 53 is 
b)  The second argument:  In the teaching of Ahn, the second flexible circuit board 55 is not extended directly between the touch panel 53 and the window substrate 65, nor is the second flexible circuit board 55 of Ahn directly extended between the touch panel 53 and the display panel 30.             
This argument is not persuasive.  As clearly shown in Figure 2, the second flexible circuit board 55 being connected to touch panel 53 and touch screen panel TSP adhesive layer 61, wherein TSP adhesive layer 61 is directly attached to the window substrate 65.  Furthermore, both claims 1 and 10 do not even claim that the second flexible circuit board 55 extended between the touch panel 53 and the display panel 30.                           
c)  The third argument:  It is also noted that Ahn teaches, in FIG. 2, the first and second flexible circuit boards 33, 55 overlap each other.  The first and second flexible circuit boards 33, 55 of Ahn are not spaced from each other.  At least for the portions of the two circuit boards that are located under the main board 20, the two circuit boards overlap each other.                        
This argument is not persuasive.  As clearly shown in Figure 2, the first flexible circuit board 33 and the second flexible circuit board 55 do not touch each other at all; therefore, there is no overlapping between first flexible circuit board 33 and the second flexible circuit board 55.                    
d)  The fourth argument:  In this regard, Ahn fails to disclose, teach, or suggest an extension portion of the second flexible circuit board be located above the edge-bonding region of the array substrate and directly extended between the touch panel and the edge-bonding region of the array substrate.                              
This argument is not persuasive.  Ahn clearly teaches that an extension portion of the second flexible circuit board 55 located above the edge-bonding region 65b of the array substrate 65 and .                                                  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2016/0147361) in view of Lee et al (US 2016/0322724), hereafter as Lee.                          
RE claims 1 and 10, Ahn discloses the invention substantially as claimed.                      
Ahn discloses that a display device (see figures 1&2 and section [0056]; i.e., display device 100) comprising a mainboard and a display panel (see figures 1&2 and section [0056], [0057]; i.e., driving circuit board 20 is the mainboard, and a display panel assembly 30), wherein the display panel comprises: an array substrate, a light-emitting layer, a touch panel, a first flexible circuit board, and a second flexible circuit board (see figures 1&2 and sections [0056], [0057], [0058], [0059], [0071], [0072], [0007]; i.e., window substrate 65 is the array substrate, display panel 31 formed of light-emitting layer, touch panel 53, first flexible circuit board 33, and second flexible circuit board 55); wherein the array substrate comprises a display region and an edge-bonding region configured on an edge of the display region (see figures 1&2 and section [0067]; i.e., light-emitting portion 65a corresponds to display area DA, and light blocking portion 65b corresponding to non-display area ND), the light-emitting layer is stacked on the display region and is operable to display an image on the display region, and the first flexible circuit board joins to the edge-bonding region (see figures 1&2 and sections [0007], [0057], nd flexible circuit board 55 comprises an extension portion that extends from one end connected to the touch panel 53 to the opposite end connected to the edge-bonding region 65b, the extension portion of the 2nd flexible circuit board 55 being located above the edge-bonding region 65b and directly extended between the touch panel 53 and the edge-bonding region 65b of the array substrate 65).                                                              
However, Ahn does not specifically disclose that the edge-bonding region comprises a first conductive lead, wherein the first conductive lead provided at the edge-bonding region of the array substrate is disposed on the surface of the array substrate, the first flexible circuit that joins to the edge-bonding region of the array substrate is connected to the first conductive lead, and the opposite end of the second flexible circuit board connected to the edge-bonding region on the surface of the array substrate, such that the touch panel is connected through the second flexible circuit board to the first conductive lead of the edge-bonding of the array substrate to be further connected through the first conductive lead to the first flexible circuit board.                                                            
From the same field of endeavor, Lee teaches that a display device 100 including a driver 20, a display area, and a non-display area disposed around the display area and in which wires are disposed 
Ahn and Lee are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Ahn by including the teachings from Lee in order to provide a display device including a conductive connecting member better dissipating stress generated by coupling between a display panel and a driving circuit substrate.                         
RE claims 2 and 11, Ahn in view of Lee disclose that wherein the display panel further comprises a touch chip disposed on the first flexible circuit board, and the touch chip electrically connects to the touch panel via the first flexible circuit board and the second flexible circuit board (see Ahn, figures 1&2 and sections [0071], [0072]; i.e., pad unit 53p and the driving circuit board 20, electrically connecting to touch panel 53 via first flexible circuit board 33 and the second flexible circuit board 55).                        
RE claims 3 and 12, Ahn in view of Lee disclose that wherein the first flexible circuit board comprises a fixing end and a carrying portion integrally connected with each other, the fixing end joins to the edge-bonding region, the carrying portion is configured outside of the array substrate, and the carrying portion is configured to carry the touch chip (see Ahn, figures 1&2 and its associated depictions; i.e., flexible circuit board 33 or flexible circuit board 55).                        

RE claims 5 and 14, Ahn in view of Lee disclose that wherein a bonding region of the second flexible circuit board is formed between a connecting portion of the second flexible circuit board and the edge-bonding area, and a connecting portion between the display driving chip and the edge-bonding region, and the bonding region of the second flexible circuit board are interleaved with each other (see Ahn, figure 2 and its associated depictions; i.e., TSP adhesive layer 61 and display adhesive layer 51).                            
RE claims 6 and 15, Ahn in view of Lee disclose that wherein the display panel further comprises a cover stacked on one side of the touch panel facing away the light-emitting layer; a touch area is formed on a vertical projection area of the cover with respect to the touch panel, one side of the touch area is configured with an edge region, and the second flexible circuit board joins to the edge region (see Ahn, figures 1&2 and its associated depictions; i.e., cover 65 stacked on touch panel 53, one side of touch panel 53 configured with edge region 65b).                         
RE claims 7 and 16, Ahn in view of Lee disclose that wherein the edge-bonding region further comprises a second conductive lead, the display driving chip electrically connect to the first flexible circuit board via the second conductive lead, and the first conductive lead and the second conductive lead are interleaved with each other (see Ahn, figures 1&2 and its associated depictions; Lee, figures 1&2 and its associated depictions).                                    
RE claims 8 and 17, Ahn in view of Lee disclose that wherein the display panel further comprises an optical clear adhesive (OCA) layer, and the touch panel is fixed on the light-emitting layer via the OCA layer (see Ahn, sections [0023], [0070]; i.e., TSP adhesive layer 61 may be formed of OCA layer).                                   
Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2016/0147361) in view of Lee et al (US 2016/0322724), hereafter as Lee, and further in view of Choi et al (US 2014/0098055), hereafter as Choi.                        
RE claims 9 and 18, Ahn in view of Lee disclose the invention substantially as claimed.                     
However, Ahn in view of Lee do not specifically disclose that wherein the first flexible circuit board and the second flexible circuit board are bonded on the edge-bonding region via an anisotropic conductive film (ACF).                          
From the same field of endeavor, Choi teaches that a display device comprising display section 200, first substrate 100 as a peripheral non-display section, second substrate 400, a first pad 300, a second pad 600, a main flexible printed circuit board 900 and a touch flexible printed circuit board 800 connected to the first substrate 100 electrically via first pad 300 (see figure 1 and sections [0021], [0022], [0024], [0025], wherein the touch flexible printed circuit board 800 may be attached or connected to the second pad portion 600 by an anisotropic conductive film (ACF) at an edge of the second substrate 400 (see sections [0033], [0036], [0042]).  The motivation of Choi is to reduce thermal damage or failure of a display device (see section [0042]), because anisotropic conductive film  (ACF) can still function at a melting temperature of about 165°C to 175°C (see section [005]).                  
Ahn, Lee and Choi are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Ann in view Lee by including the teachings from Choi in order to reduce thermal damage or failure of a display device, because anisotropic conductive film (ACF) can still function at a melting temperature of about 165°C to 175°C.                                 

Conclusion
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
July 30, 2021